Exhibit 13 Annual Report to Shareholders The following shareholder information was not previously provided in the Annual Report on Form 10-K: Corporate Offices The Wilber Corporation 245 Main Street P.O. Box Oneonta, New York 13820 Annual Meeting of Shareholders The annual meeting of The Wilber Corporation will be held on April 30, 2010 at 10:00 a.m. at the Holiday Inn Oneonta, 5206 State Highway 23, Oneonta, New York Annual Report on Form 10-K For the 2009 fiscal year, The Wilber Corporation will file an Annual Report on Form 10-K with the Securities and Exchange Commission.The Form 10-K is available on the World Wide Web as part of the SEC EDGAR database at www.sec.gov.Shareholders may also obtain a copy free of charge by writing to The Wilber Corporation, 245 Main Street, Oneonta, New York, Attention: Secretary or printing a copy from the following website: www.cfpproxy.com/5458 Stock Transfer Agent & Registrar Shareholders wishing to change their name, address or ownership of stock, or to report lost certificates or to consolidate accounts should contact the Company's stock registrar and transfer agent directly at: Registrar & Transfer Company 10
